OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*634Defendant pleaded guilty to robbery in the second degree after his motion to suppress certain inculpatory evidence obtained after his arrest was denied. On this appeal, he argues only that his arrest was effected without the requisite probable cause because the arresting officers, who relied on information provided by a bystander, failed to ascertain the informant’s basis of knowledge before taking action (see, People v Rodriguez, 52 NY2d 483, 491; People v Elwell, 50 NY2d 231, 237, 241; see also, Spinelli v United States, 393 US 410). However, although one of the arresting officers testified that he did not know the source of the informant’s knowledge at the time of the arrest, the other arresting officer specifically recalled having been told by the informant that he had obtained his information from the victim of the crime. Consequently, there is support for the hearing court’s undisturbed finding of probable cause, and defendant’s argument suggests no basis for reversal (see, People v Harrison, 57 NY2d 470, 477-478).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.